DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The TERMINAL DISCMAIMER filed on Aug. 29, 2022 disapproved (see below).

    PNG
    media_image1.png
    820
    765
    media_image1.png
    Greyscale

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,316,937. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims include all the limitations of the instant application claims, respectively (see table below). The patent claims also include additional limitations. Hence, the instant application claims are generic to the species of invention covered by the respective patent claims. As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, " a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQe2d 2010, "Thus, the generic invention is ‘anticipated’ by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claim preclude issuance of generic application claims’).
Claims 6-14 are rejected as being dependent on independent claim 1.

Application 17/728,934
U.S. Patent No. 11,316,937
Claim 1. 
A method for tracking events that occur based on locations of mobile devices, the method comprising: a. administering a first information sharing environment comprising a first network of computing devices by a first administrator of a tracking service, said tracking service using a tracking application software to control access to authorized use accounts of authorized users of the tracking service in a plurality of groups, wherein the first administrator identifies the groups by corresponding group identification codes (GIDs) in a database (DB), said plurality groups including a group identified by a GID and said authorized users including 1) a group administrator of the group having a group administrator account and 2) a first authorized user in the group having a first authorized user account; b. executing the tracking application software in one or more servers of a second information sharing environment comprising a second network of computing devices administered by a second administrator that maintains the DB, wherein the tracking application software uses information stored in the DB to track the mobile devices. each mobile device comprising 1) a GPS receiver and 2) a Bluetooth device; c. receiving an access request from the group administrator to the group administrator account; d. granting access to the group administrator account before the group administrator specifies the first authorized user identification code in the DB; e. receiving a first event condition for
occurrence of a first event that is met based on locations of a mobile device in the group relative to a zone or boundary; f. receiving a second event condition for occurrence of a second event that is met based on information received by the Bluetooth device of the mobile device; g. providing location information received by the GPS receiver of the mobile device to the tracking application software before conveying a first event notification after the first event condition is met; h. providing information received by the Bluetooth device of the mobile device to the tracking application software before conveying a second event notification after the second event condition is met; and i. granting access to the first authorized user account, before the first authorized user Is given access to information related to the events that occur in the group.


Claim 1.  
A method for tracking events associated with a plurality of mobile devices that occur at mobile device locations, each of said mobile devices being associated with a wireless location information source used to locate the mobile device, the method comprising: a. administering a first information sharing environment comprising a first network of computing devices by a first administrator of a tracking service, said tracking service using a tracking application software, which is configured to control access to authorized user accounts of authorized users of the tracking service in a plurality of groups, wherein the groups are  associated with corresponding group identification codes (GIDs) in a database (DB) by the first administrator, said plurality groups including a group identified by a GID and said authorized users including 1) a group administrator of a the group having a group administrator identification code used to access a group administrator account and 2) a first authorized user in the group having a first authorized user identification code used to access a first authorized user account; b. using a computing device in the first information sharing environment to interface with a second information sharing environment administered by a second administrator independent of the first administrator, the second information sharing environment comprising a second network of computing devices; including one or more servers that execute the tracking application software for accessing the DB, said DB being administered by the second administrator in the second network of computing devices; c. receiving an access request to the group administrator account from a computing device in a third information sharing environment associated with the group; d. granting access to the group administrator account before associating, in the DB, the first authorized user identification code of the first authorized user with the GID; e. granting access to the first authorized user account based on the first authorized user identification code; f. receiving a first event condition for occurrence of a first event that is met based on locations of a first mobile device or a second mobile device in the group relative to a zone or boundary; and g. receiving a second event condition for occurrence of a second event that is met based on sensor information that causes wireless conveyance of one or more signals from a camera when the second event occurs; h. conveying a first event notification after the first event condition is met; and i. conveying the one or more video signals after the second event condition is met.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CongVan Tran whose telephone number is (571) 272-7871. The examiner can normally be reached on Mon-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen Pan can be reached on (571) 272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

    PNG
    media_image2.png
    125
    125
    media_image2.png
    Greyscale
UNITED STATES PATENT AND TRADEMARK OFFICE
/CONGVAN TRAN/Primary Examiner, Art Unit 2647